Exhibit 10.2

 

SECOND AMENDMENT TO PLEDGE AGREEMENT

 

THIS SECOND AMENDMENT TO PLEDGE AGREEMENT (this “Amendment”) is made as of the
1st day of April, 2005, by and between ANALEX CORPORATION, a corporation
organized under the laws of the State of Delaware (the “Pledgor”) and BANK OF
AMERICA, N.A., a national banking association (the “Lender”).

 

RECITALS

 

A. The Pledgor, together with others, entered into a Pledge Agreement dated as
of November 2, 2001 and that certain First Amendment to Pledge Agreement dated
as of May 28, 2004, each in favor of the Lender (the same, collectively, as
amended, modified, substituted, extended, and renewed from time to time, the
“Original Pledge Agreement”) pursuant to which the Pledgor assigned to the
Lender the Pledged Collateral (as defined in the Original Pledge Agreement) as
security for extensions of credit to be made by the Lender to Pledgor.

 

B. The Pledgor, certain subsidiaries of Pledgor and the Lender entered into that
certain Amended and Restated Credit Agreement dated as of May 28, 2004, which is
being amended pursuant to that certain First Amendment to Amended and Restated
Credit Agreement dated of even date herewith (the same, collectively, as
amended, modified, substituted, extended, and renewed from time to time, the
“Agreement”).

 

C. The Agreement provides for some of the agreements between the Pledgor and the
Lender with respect to the “Loan” (as defined in the Agreement), including
Revolving Credit Facility Loans in an aggregate amount not to exceed Twenty
Million Dollars ($20,000,000) (the “Revolving Credit Facility Committed
Amount”).

 

D. The Loan is evidenced by that certain Amended and Restated Revolving Credit
Facility Note dated May 28, 2004 by the Pledgor for the benefit of the Lender in
the original maximum principal amount of Twenty Million Dollars ($20,000,000)
which is being amended pursuant to that certain First Amendment to Amended and
Restated Revolving Credit Facility Note dated of even date herewith (the same,
collectively, as amended, modified, substituted, extended, and renewed from time
to time, the “Note”).

 

E. The Pledgor has requested and the Lender has agreed to increase the Revolving
Credit Facility Committed Amount from Twenty Million Dollars ($20,000,000) to
Forty Million Dollars ($40,000,000) at any time outstanding, the proceeds of
which shall be used, in part, for the acquisition of ComGlobal Systems,
Incorporated, a California corporation.

 

F. It is a condition precedent to Lender’s agreement to amend the Agreement that
the Pledgor execute this agreement, amending the Original Pledge Agreement. All
capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the Agreement.

 

1



--------------------------------------------------------------------------------

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Pledgor and the
Lender agree as follows:

 

1. The Pledgor and the Lender agree that the Recitals above are a part of this
Amendment. Unless otherwise expressly defined in this Amendment, terms defined
in the Original Pledge Agreement shall have the same meaning under this
Amendment.

 

2. The Pledgor represents and warrants to the Lender as follows:

 

(a) Pledgor has the power and authority to execute and deliver this Amendment
and perform its obligations hereunder and has taken all necessary and
appropriate action to authorize the execution, delivery and performance of this
Amendment;

 

(b) The Original Pledge Agreement, as amended by this Amendment, and each of the
other Loan Documents remains in full force and effect, and each constitutes the
valid and legally binding obligation of Pledgor, enforceable in accordance with
its terms;

 

(c) All of Pledgor’s representations and warranties contained in the Original
Pledge Agreement, as amended by this Amendment, are true and correct on and as
of the date of Pledgor’s execution of this Amendment; and

 

(d) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default, has occurred and is continuing under the
Original Pledge Agreement or the other Loan Documents which has not been waived
in writing by the Lender.

 

3. The Original Pledge Agreement is hereby amended as follows:

 

(a) Schedule 1 to the Original Pledge Agreement is hereby deleted in its
entirety and Schedule 1 attached to and made a part of this Amendment is hereby
inserted in place thereof.

 

4. The Pledgor hereby issues, ratifies and confirms the representations,
warranties and covenants contained in the Original Pledge Agreement, as amended
hereby. The Pledgor agrees that this Amendment is not intended to and shall not
cause a novation with respect to any or all of the Secured Obligations.

 

5. The Pledgor acknowledges and warrants that the Lender has acted in good faith
and has conducted in a commercially reasonable manner its relationships with the
Pledgor in connection with this Amendment and generally in connection with the
Original Pledge Agreement and the Secured Obligations, the Pledgor hereby
waiving and releasing any claims to the contrary.

 

6. The Pledgor shall pay at the time this Amendment is executed and delivered
all fees, commissions, costs, charges, taxes and other expenses incurred by the
Lender and its

 

2



--------------------------------------------------------------------------------

counsel in connection with this Amendment, including, but not limited to,
reasonable fees and expenses of the Lender’s counsel and all recording fees,
taxes and charges.

 

7. This Amendment may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument. The Pledgor agrees that the Lender may rely on a telecopy of any
signature of the Pledgor. The Lender agrees that the Pledgor may rely on a
telecopy of this Amendment executed by the Lender.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor and the Lender have executed this Amendment
under seal as of the date and year first written above.

 

WITNESS OR ATTEST:

     

ANALEX CORPORATION

       

By:

 

/s/ Sterling E. Phillips, Jr.

 

(Seal)

               

Name:

 

Sterling E. Phillips, Jr.

                   

Title:

 

CEO

   

WITNESS:

     

BANK OF AMERICA, N. A.

           

By:

 

/s/ Jessica L. Tencza

 

(Seal)

               

Name:

 

Jessica L. Tencza

                   

Title:

 

Vice President

   

 

4